Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 4, Figures 5A and 5B, claims 1-3 in paper filed on 4/26/22 without traverse is acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta Yoshizumi (KR 20000035449).
Regarding claim 1, Ohta discloses an electromagnetic sound generating body comprising:
a coil bobbin (see the drawing below) on which a winding (19) is wound; 
a connector (27) configured to be externally inserted; and 
a brake core (14) including a coil bobbin holder (21) in which the coil bobbin (see the drawing below) is housed and a connector insertion hole (see the drawing below) into which the connector is inserted, 
wherein the coil bobbin (see the drawing below) comprises a plurality of terminal casings (25) in each of which a terminal (25) is set, and 
catches (see the drawing below) formed on any of walls of each of the terminal casings (25) so as to have the winding (19) engaged therein, and 
wherein the terminal (25) includes: 
a first contact (see the drawing below) configured to create a connection with the winding (19) engaged in the catches, with the terminal (25) inserted in the terminal casing (25); and 
a second contact (see the drawing below) configured to come into contact with the electrode (23) of the connector inserted in the connector insertion hole, with the terminal (25) set in place in the terminal casing (25).
Ohta does not disclose a connector including a plurality of electrodes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reverse the connector from female to male for the purpose of suitability of the intended use, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
[AltContent: arrow][AltContent: textbox (1st contact )][AltContent: textbox (2nd contact)][AltContent: arrow][AltContent: textbox (Coil bobbin )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Catch )][AltContent: arrow][AltContent: textbox (Connector insertion hole)]
    PNG
    media_image1.png
    147
    405
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    201
    395
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the electromagnetic brake comprising the terminal casings each include an electrode guide configured to oppose a side of the connector insertion hole and are configured to guide the electrode of the connector to the second contact of the terminal set in place in the terminal casing, and with the connector inserted in the connector insertion hole, the electrodes are each inserted in the electrode guide of the terminal casing and come into contact with the second contact in the terminal casing.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 3, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837